                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


                                                              Case No. 3:18-cv-439
MOHAMMAD M. KARGARIAN,

                  Plaintiff,

       v.

PAPA JOHN’S PIZZA,

                  Defendant.


                                            ORDER

       This matter is before the Court on Defendant’s Motion to Confirm Arbitrator’s Order

Dismissing Case with Prejudice (Doc. No. 29). The Court allowed Plaintiff additional time to

respond to the instant motion (Doc. No. 31); however, Plaintiff failed to file any response to the

instant motion within the extended deadline allowed. The record before the Court is replete with

Plaintiff’s objections regarding the Court-ordered arbitration and references to his refusal to

participate in the arbitration proceedings. Based on the record before this Court and for the

reasons stated in Defendant’s Motion, which are hereby incorporated by reference as if fully set

forth herein, the Court GRANTS the motion.

       IT IS THEREFORE ORDERED that Defendant’s Motion (Doc. No. 29) is GRANTED

and this matter is DISMISSED WITH PREJUDICE. The Clerk’s office is respectfully directed

to CLOSE THE CASE.

       IT IS SO ORDERED.
